       Case 1:20-cv-00951-SKO Document 21 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    FELIX JIMENEZ TOXTLE, ET. AL.,                   1:20-cv-00951 DAD SKO
11                       Plaintiffs,                   NEW CASE NUMBER:
12           v.                                        1:20-cv-00951 SKO
13    UNITED STATES OF AMERICA, ET.                    ORDER REASSIGNING CASE
      AL.
14
                         Defendants.
15

16
            All parties having executed consent forms, it is ordered that this matter be reassigned from
17
     the District Judge Dale A. Drozd docket to the docket of United States Magistrate Judge Sheila K.
18
     Oberto, for all purposes including trial and entry of Judgment.
19
            To prevent a delay in documents being received by the correct judicial officer, the new
20
     case number listed below should be used on all future documents.
21

22
                                            1:20-cv-00951 SKO
23

24   IT IS SO ORDERED.
25
        Dated:     November 13, 2020
26                                                     UNITED STATES DISTRICT JUDGE

27

28
                                                       1
